DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 15/932,373 application filed on 02/17/2018.
Claims 1-13 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means located on the inner surface to house a blocking diode” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The originally filed disclosure does not disclose any structure to perform the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trimboli (EP0971419).
Addressing claim 1, Trimboli discloses an ambient heat collection panel (fig. 1) comprising an outer surface (the surface in contact with the PV cells 2), an inner surface opposite the outer surface, substantially parallel internal ducts 4 between the outer and inner surfaces and for defining flow and return paths for a heat transfer fluid [0019] and a photo-voltaic module 2 attached to the outer surface (fig. 1).

Addressing claims 2-3, fig. 3 shows a recess in the outer surface for receiving the photo-voltaic module therein and the photovoltaic module is secured into the recess via the glass cover as described in paragraph [0019].

Addressing claim 4, figs. 3-4 show the first and second edge coupling portions associated with each panel for engaging with the respecting first and second edge coupling portions of adjacent panel to form the overlapping connection between adjacent panels.

Addressing claim 5, paragraph [0020] discloses the edge, which is the structural equivalence to the claimed second edge, comprises a narrow channel for establishing electrical connections between the cells.  The disclosed narrow channel is the structural equivalence to the claimed enclosed cable conduit to house interconnection cables associated with the module.

Addressing claim 6, paragraph [0019] discloses the glass cover that is the structural equivalence to the claimed a cover at the outer end region(s) of the panel.

Addressing claims 8-9, figs. 1 and 3 show the recess receives a plurality of modules and the ducts 4 are located beneath the recess containing the module.

Addressing claim 11, fig. 1 shows an energy collection system comprising a plurality of panels according to claim 1.

Addressing claims 12-13, fig. 13 and paragraph [0027] disclose the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimboli (EP0971419) in view of Seo et al. (KR101299228 wit provide machine English translation).
Addressing claim 7, Trimboli is silent regarding the cover houses a cable tray for carrying cables associated with the module.

Seo discloses a panel comprising a cover 600 at the outer end regions of the panel (fig. 6) and the cover houses a cable tray (200+300, fig. 6) for carrying cables 101 associated with the module (figs. 6-7).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the panel of Trimboli with the cover and the cable tray disclosed by Seo because the cable allows adjacent panels to be interconnected and the cable tray provides stable fixing for the cables and preventing the dabbles from being damaged (Seo, [0012]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimboli (EP0971419) in view of Sella et al. (US 2015/0038011).
Addressing claim 10, Trimboli is silent regarding means located on the inner surface to house a blocking diode.

Sella discloses a junction box located on the underside of the panel that includes a blocking diode [0007 and 0011].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the panel of Trimboli with a junction box housing a blocking diode located on the inner surface as disclosed by Sella in order to output the power generated by the solar cells (Sella, [0011]) and the blocking diode prevent reverse leakage current backwards through the modules (Sella, [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/23/2021